DOWDELL, J.
There is but one question presented for our consideration. The indictment charges that the defendant committed the homicide by shooting the deceased with a pistol, and the evidence shows that the shooting was done with a shotgun-. The defendant objected to this evidence on the ground of a variance, and also requested a charge to the jury for his acquittal on the same ground. This question has been deicded adversely to the appellant in the case of Turner v. State, 97 Ala. 57, 12 South. 54. See, also, Jones v. State, 137 Ala. 12, 34 South. 681.
*566There is no error in the record., and the judgment is affirmed.
Affirmed.
Tyson, C. J., and Andebson and McClellan, JJ., concur.